Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 1 of 16 Page ID
                                 #:11018




                   EXHIBIT X
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 2 of 16 Page ID
                                 #:11019
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 3 of 16 Page ID
                                 #:11020
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 4 of 16 Page ID
                                 #:11021
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 5 of 16 Page ID
                                 #:11022
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 6 of 16 Page ID
                                 #:11023
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 7 of 16 Page ID
                                 #:11024
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 8 of 16 Page ID
                                 #:11025
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 9 of 16 Page ID
                                 #:11026
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 10 of 16 Page ID
                                  #:11027
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 11 of 16 Page ID
                                  #:11028
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 12 of 16 Page ID
                                  #:11029
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 13 of 16 Page ID
                                  #:11030
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 14 of 16 Page ID
                                  #:11031
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 15 of 16 Page ID
                                  #:11032
Case 2:15-cv-06633-CAS-SS Document 409-30 Filed 04/10/19 Page 16 of 16 Page ID
                                  #:11033
